          Case 18-03903-dd Doc 11-1 Filed 10/05/18 Entered 10/05/18 11:02:47                                            Desc
                     Notice To File Claim (BNC): Notice Recipients Page 1 of 2
                                                      Notice Recipients
District/Off: 0420−3                      User: dillard                           Date Created: 10/5/2018
Case: 18−03903−dd                         Form ID: 159BNC                         Total: 97


Recipients of Notice of Electronic Filing:
ust         US Trustee's Office         USTPRegion04.CO.ECF@usdoj.gov
aty         William Harrison Penn          hpenn@mccarthy−lawfirm.com
                                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          James Charles Hester         413 Corley Manor Court           Lexington, SC 29072
jdb         Shannon Elizabeth Hester          413 Corley Manor Court          Lexington, SC 29072
tr          Robert F. Anderson         P.O. Box 76         Columbia, SC 29202−0076
543473680 AT&T           PO Box 105503            Atlanta GA 30348−5503
543473675 Alantech          8220 Wilkinson Blvd           Charlotte NC 28214
543473676 Aldora Alum and Glass            PO Box 41087           Charleston SC 29423−1087
543473677 Allwaste Services          PO Box 1077           Lexington SC 29071−1077
543473678 American Express           PO Box 650448            Dallas TX 75265
543473679 Apex Graphix           1415 Gervais Street          Columbia SC 29201
543473684 BB&T           PO Box 580050            Charlotte NC 28258
543473685 BB&T           c/o Smith Debnam Law             PO Box 26268          Raleigh NC 27611
543473681 Baker Distributing          PO Box 409635           Atlanta GA 30384−9635
543473682 Bank of America           PO Box 15710           Wilmington DE 19886−5710
543473683 Baptist Hospital         PO Box 50685           Columbia SC 29250
543473686 Bray & Long           2820 Selwyn Avenue            Suite 400        Charlotte NC 28209
543473687 Bridgefield Employers Ins Co            PO Box 148          Florence SC 29503
543473688 Bridgefield Employers Insurance Co             c/o Abbott McKissick & Hopewell LLC            470 W Evans
            Street      Florence SC 29501
543473689 Builders Mutual (IOA)            PO Box 900027          Raleigh NC 27675
543473700 CK Supply           PO Box 11377           Columbia SC 29211
543473690 Capital One          PO Box 71083           Charlotte NC 28272
543473691 Capital Supply of Columbia            PO Box 4610          Columbia SC 29240
543473692 Capitol Materials of Savannah Inc           PO Box 2847           Savannah GA 31402
543473693 Carolina Fire Safety          PO Box 2134          Irmo SC 29063
543473694 Carolina Insulation Contractors          PO Box 3607           Florence SC 29502
543473695 Carolina Metal Systems            PO Box 7441          West Columbia SC 29171
543473696 Charter Communications             c/o Sunrise Credit        PO Box 9100        Farmingdale NY 11735
543473697 City of Charlotte         PO Box 1316           Charlotte NC 28214
543473698 City of Clemson          1250 Tiger Boulevard, Ste. 2          Clemson SC 29631
543473699 City of Columbia          PO Box 147           Columbia SC 29217
543473702 Colonial Materials          PO Box 681627           Charlotte NC 28216
543473701 Colonial Materials          c/o Hannah Sheridan          Loughridge & Cochran         PO Box 2395        Raleigh NC
            27602
543473703 Commercial Door Systems              320 Camer Drive          Bensalem PA 19020
543473704 Constructive Consulting           29461 South Chisman Road            Tracy CA 95304
543473705 Coral Industries         PO Box 4458           Dept 131        Houston TX 77210−4458
543473706 Duke Energy           c/o Datamax Corp           711 Coliseum Plaza         Winston Salem NC 27106
543473707 Enterprise Rent A Car           c/o Caine & Weiner          PO Box 5010         Woodland Hills CA 91365
543473708 Exxon Mobil           PO Box 688938           Des Moines IA 50368−8938
543473709 Exxon Mobil           c/o McCarthy Burgess Wolfe            PO Box 461210         Bedford OH 44146
543473710 Fastco         5201−B Nations Ford Road             Charlotte NC 28217
543473711 Federal Express          PO Box 371461           Pittsburgh PA 15250
543473712 First Palmetto         PO Box 430          Camden SC 29021
543473713 Fuelman          PO Box 105080           Atlanta GA 30348
543482670 GUARANTEED SUPPLY COMPANY                          PO BOX 36007           GREENSBORO NC 27416
543473714 Glazers On Demand             7153 Georgia Hwy 32 West            Douglas GA 31533
543473715 Guaranteed Supply           PO Box 36007            Greensboro NC 27416−6007
543473716 Hilti Inc        PO Box 382002           Pittsburgh PA 15250−8002
543473717 Hilti Inc        c/o Crawford & Von Keller           PO Box 4216          Columbia SC 29240
543473718 Home Depot            PO Box 9055          Des Moines IA 50368−9055
543473719 Innovative Glass of America            102 East Fields Street       Dallas NC 28034
543473720 Insurance Office of America            1221 Bower Parkway           Suite 101      Columbia SC 29212−3732
543473721 Key Chemicals           PO Box 160           Aiken SC 29802
543473727 LS Stucco          106 Riverbend Drive           Beech Island SC 29842
543473722 Lexington County Treasurer            212 S. Lake Drive, Suite 102         Lexington SC 29072
543473723 Lexington Medical Center Urgent Care              PO Box 3699         Anderson SC 29622
543473724 Liberty Mutual          PO Box 2051           Keene NH 03431
543473725 Lowe's         PO Box 530954            Atlanta GA 30353−0954
543473726 Lowe's         c/o Monarch Recovery Management               3260 Tillman Drive        Suite 75      Bensalem PA
            19020
543473729 MP Drafting and Design            PO Box 802          New Hudson MI 48165
          Case 18-03903-dd Doc 11-1 Filed 10/05/18 Entered 10/05/18 11:02:47                                               Desc
                     Notice To File Claim (BNC): Notice Recipients Page 2 of 2
543473728 Montgomery Insurance          c/o Brennan & Clark            721 East Madison Street        Suite 200        Villa Park IL
          60181
543473730 New South Supply          PO Box 162931           Atlanta GA 30321−2931
543473731 Northland Communications           PO Box 802068             Dallas TX 75240
543473732 Old Castle Building Envelope         10405 Granite Street           Charlotte NC 28273
543473733 Old Castle Building Envelope         c/o Master Credit Consultants           23240 Chagrin Blvd         Suite
          410        Beachwood OH 44122
543473735 PNC Bank          PO Box 5570         Cleveland OH 44101
543473736 PNC Treasury Management            PO Box 856177             Louisville KY 40285−6177
543473734 Pep Boys         PO Box 8500−50446            Philadelphia PA 19178−0446
543473737 Ram Tool Construction Co          c/o Cynthia M Lover PA             2411 N Oak Street         The Founders Centre Ste
          305−D         Myrtle Beach SC 29577
543473738 Ram Tool Construction Supply Co           PO Box 1452            North Myrtle Beach SC 29598
543473739 Richland County         PO Box 2687           Columbia SC 29202−2687
543473740 Richland County Treasurer         PO Box 8028           Columbia SC 29202
543473741 Ricoh Copiers        PO Box 532530           Atlanta GA 30353−2530
543473745 SCE&G           PO Box 100255         Columbia SC 29202
543473742 Sallie Mae        PO Box 8459         Philadelphia PA 19101
543473744 Sams Club         D&S Global Solutions           13809 Research Blvd           Suite 800        Austin TX 78758
543473743 Sams Club         PO Box 530981          Atlanta GA 30353−0981
543473746 Selective Insurance Co of America          c/o Stephen P Groves Sr          Nexsen Pruet LLC          205 King Street
          Suite 400        Charleston SC 29401
543473747 Shuman Owens Supply Co Inc            1515 Platt Springs Road           West Columbia SC 29169
543473748 Southeastern Architectural       21016 Catawba Avenue               Cornelius NC 28031
543473749 Southern Medical Management            c/o Transworld Systems           PO Box 15618          Dept 938        Wilmington
          DE 19850
543473750 Spectrum         1900 Blue Crest Lane         San Antonio TX 78247
543473751 Spectrum Charlotte        PO Box 70872            Charlotte NC 28272−0872
543473752 Staples       PO Box 405386          Atlanta GA 30384−5386
543473753 Structure Smith        103 Monroe Court           Carrollton VA 23314
543473754 Sunbelt        PO Box 409211          Atlanta GA 30384−9211
543473756 TPM         PO BOX 6705          Greenville SC 29606
543473755 The Building Center        10201 Industrial Drive          Pineville NC 28134
543473757 Trulite Glass       PO Box 935480           Atlanta GA 31193−5480
543473758 Tubelite Inc       c/o Levi Wittenberg         Harritt et al        PO Box 730         Sumter SC 29151
543473759 Tubulite Inc       3056 Walker Ridge Dr NW             Suite G         Walker MI 49544
543473760 Tucker Kirby        PO Box 32545           Charlotte NC 28232
543473761 Tucker Materials        728 Vine Street         Columbia SC 29201
543473762 Vince Williams PE         401 Stoneridge Court          Blythewood SC 29016
543473763 Wholesale Glass         1035 Dreyfuss Road          Columbia SC 29201
543473764 XK Curtainwall Specialists        4285 North Shiloh Drive            No. 202        Fayetteville AR 72703
543473765 YKK AP America Inc           PO Box 100497           Atlanta GA 30384−0497
                                                                                                                        TOTAL: 95
